Citation Nr: 1026755	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  02-17 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving the groin, back, and/or legs, 
resulting from treatment received during a hospitalization in a 
Department of Veterans Affairs Medical Center (VAMC) from July 
29, 1991, to August 6, 1991.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2004, the Board, among other things, reopened the 
previously denied claim and remanded it for further development.  
In February 2008, the appellant appeared at a videoconference 
hearing held before the undersigned.  In April 2008, the Board 
remanded the appeal for additional development.  In August 2009, 
the Board issued a decision that, among other things, denied the 
claim for compensation under 38 U.S.C.A. § 1151 for additional 
disability involving the groin, back, and/or legs, resulting from 
treatment received during a hospitalization in a VAMC from July 
29, 1991, to August 6, 1991.  

The Veteran appealed the August 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an April 
2010 Joint Motion for Remand (JMR), the Veteran and VA agreed to 
vacate and remand the Board's August 2009 decision to the extent 
that it denied the claim for compensation under 38 U.S.C.A. § 
1151 for additional disability involving the groin, back, and/or 
legs, resulting from treatment received during a hospitalization 
in a VAMC from July 29, 1991, to August 6, 1991.  Later in April 
2010, the JMR was incorporated into a Court Order.




FINDINGS OF FACT

1.  As a result of the Veteran's right inguinal hernia surgery 
during a VA hospitalization from July 29, 1991, to August 6, 
1991, he developed additional disability involving the groin, 
back, and/or legs most recently diagnosed as nerve entrapment 
syndrome involving fibers of the right anterior femoral cutaneous 
nerve.  

2.  While the nerve entrapment syndrome involving fibers of the 
right anterior femoral cutaneous nerve did not result from any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, it is not a 
reasonably foreseeable consequence of such surgery.


CONCLUSION OF LAW

The criteria for compensation for an additional disability 
involving the groin, back, and/or legs, most recently diagnosed 
as nerve entrapment syndrome involving fibers of the right 
anterior femoral cutaneous nerve, resulting from VA hospital care 
from July 29, 1991, to August 6, 1991, have been met, on the 
basis that such disability was not a foreseeable consequence of 
such surgery.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Given the fully favorable 
decision contained herein, the Board finds that discussion of the 
VCAA notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, e.g., 
as to potential downstream issues such as a disability rating and 
effective date, the Board finds that the RO will address any 
applicable downstream issues when effectuating the award and 
therefore any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to appeal 
any unfavorable finding by the RO regarding the disability rating 
and effective date.

The Merits of 38 U.S.C.A. § 1151 Claim

Compensation or Dependency and Indemnity Compensation (DIC) shall 
be awarded for a qualifying additional disability or death of a 
veteran in the same manner as if the additional disability or 
death were service connected.  Such is considered a qualifying 
additional disability or death under the law if it is not the 
result of the veteran's own willful misconduct and the disability 
or death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was: 1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Thus, in order to establish entitlement to compensation under 
this law, there must be additional disability, not the result of 
the veteran's own willful misconduct, which was caused by VA 
treatment, and such additional disability must be either caused 
by VA fault, or not reasonably foreseeable.

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of §17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2).  Under 38 C.F.R. § 17.32(c), informed consent 
includes, inter alia, an explanation of "reasonably foreseeable 
associated risks, complications or side effects."

In determining whether a veteran has an additional disability due 
to VA medical care, VA compares the veteran's condition 
immediately before the beginning of the relevant care or 
treatment to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Prior to the right hernia repair surgery at issue, VA treatment 
records show that in June 1991, it was noted that the Veteran had 
a history of a left inguinal hernia repair in 1986.  At that 
time, a right inguinal hernia had also been diagnosed, but not 
repaired.  Now, the Veteran complained that it had lately become 
symptomatic.  He had pain in the morning, and noted bulging.  On 
examination, a small hernia was palpated medially.

Records of the VA hospitalization from July 29, 1991, to August 
6, 1991, show that the Veteran reported swelling in the right 
inguinal region off and on for the last three months, which was 
increased by lifting heavy loads, straining, or coughing.  It was 
decreased by lying down.  He signed an informed consent form 
prior to the operation, although the specific risks were not set 
forth.  The operative report shows that a hernia sac was 
transected and cut near the posterior wall of the inguinal canal, 
which was strengthened with sutures.  A small lipoma of the cord 
was removed as well.  He tolerated the procedure well.  The day 
after the surgery, he had swelling in the right inguinal area, 
and complained of pain in the incision.  On August 2, he had no 
complaints of pain, but was moving very slowly.  On August 4, he 
complained of discomfort when moving about, although he was 
walking in the hall.  The incision line was slightly edematous 
but there was no redness or drainage.  At the time of discharge, 
the incision was clean and dry; pain was controlled but not 
absent; and he was told not to lift more than 5 pounds for 6 
weeks, or drive for 2 weeks.

The first outpatient follow-up, on August 13, 1991, noted that he 
continued to have significant pain in the groin and was 
recovering more slowing than with his [left] hernia repair 5 
years ago.  On examination, the right hernia scar was healing 
normally, but he had a marble size induration in the lower third 
area, without signs of inflammation.  On August 30, 1991, 
incisional pain was noted to have resolved.  He was advised to 
avoid heavy lifting for 8 weeks.  However, records show that in 
1993, he began complaining of chronic pain in the inguinal area.

According to the Veteran's testimony, he eventually felt better 
after recovering from his August 1991 hernia surgery, but 
symptoms of pain returned in about a year or two.

VA treatment records show that a computerized tomography (CT) 
scan in December 1993 did not show any evidence of hernia, and 
the impression was probable nerve entrapment.  In February 1994, 
he continued to complain of pain in the right inguinal area along 
the superior edge of the incision, radiating to the right groin 
with activity.  In addition, he complained of low back pain.  In 
March 1994, it was noted that the Veteran continued to complain 
of right inguinal pain which radiated into the groin with 
activity.

On VA examinations in February 1996, the Veteran complained of 
steady pain in the hernia repair site, and in the back and legs.  
On examination, there was tenderness over the pubic bone in the 
region of the right hernia repair.  X-rays of pelvis were 
negative.  Regarding the back, it was concluded that the Veteran 
had mild chronic right sacroiliac back strain, unrelated to the 
hernia repair.  Possible osteitis pubis was not confirmed by a 
May 1996 bone scan, which was normal.  According to a June 1996 
medical opinion, the records showed that a right hernia sac and 
fatty tissue were confirmed by pathology to have been removed 
without problems on August 1, 1991.  The Veteran complained 
postoperatively of pain in the inguinal area.  However, it was 
concluded that the medical evidence did not confirm any back or 
leg problem had resulted from the previous hernia surgery.

In July 1999, a small direct hernia was noted.  It was noted that 
he had had tremendous post-operative pain after his 1991 hernia 
surgery, of unknown etiology.  In August 1999, he complained of 
abdominal pain, but was told to wait three months to see if it 
was a recurrence.

In April 2000, the Veteran had a repair of a recurrence of the 
right inguinal hernia performed privately by R. Zekauskas, M.D.  
Although initially quite pleased with the results, a year later, 
he was noted to still have pain whenever he exerted himself.  He 
had right inguinal swelling on examination.  In May 2001, M. 
Wenger, M.D., reported that the symptoms described on that 
occasion did not seem to be typical of an entrapment type 
syndrome.  However, VA records show that a surgery consult in 
December 2003 resulted in an impression of an entrapped nerve.  
In addition, Dr. Zekauskas wrote that he saw the Veteran in July 
2002 for an evaluation.  He noted that after the hernia repair in 
April 2000, the Veteran did satisfactorily, although even after 
surgery left with post-hernia pain syndrome, which had finally 
subsided somewhat, but he still had tenderness at the scar with 
some mild bulging of the anterior abdominal wall.  Dr. Zekauskas 
concluded that he still had postoperative pain and would probably 
never have a perfect result from his two surgeries.  A CT scan of 
the abdomen in April 2001 and again in January 2006 disclosed no 
abnormalities except a right renal cyst. 

On a VA surgery clinic note dated in December 2003, the Veteran 
complained pain in the lower right inguinal area.  He had had two 
surgeries for the right inguinal hernia, both done with mesh.  
His pain limited almost any activity except walking.  On 
examination, there was a palpable mass.  The impression was 
entrapped nerve in the right inguinal area secondary to mesh 
pressure; a third surgery would be needed, but may not work, and 
the Veteran said he did not want a third surgery.

On a VA examination May 2005, the Veteran said that about two 
years after the herniorrhaphy in 1991, he began to develop pain 
in the local area.  He believed it was due to the surgery, and it 
incapacitated him.  A detailed history of activity limitations 
since the hernia repair was obtained.  There were 2 well-healed 
surgical scars in the areas of the right and left inguinal 
region.  Just superior and medial to the scar on the right was a 
small, flat, mobile mass measuring about 1-2 cm, which appeared 
to be consistent with a subcutaneous lipoma.  There was no 
tenderness to deep palpation in the area of the lipoma or the 
area of the hernia repair.  There was no drainage, discharge, 
redness, indurations seen in the area of the scar.  The internal 
inguinal ring was normal without any evidence of hernia.  The 
impression was that it was an unremarkable normal examination of 
the abdomen and inguinal areas.  There was no evidence of 
recurrent hernia.  The examiner concluded that it was not as 
likely as not that the Veteran had been disabled from his 
original right inguinal surgery at the VA.  There was no 
malpractice involved, and the surgery was not "botched."  It was 
quite possible that he developed a recurrent inguinal hernia, but 
this would have had no bearing on the operation and certainly did 
not indicate malpractice, but rather a recurrent hernia that 
developed because of weak musculature in the inguinal and 
abdominal areas.  It was not as likely as not that any additional 
disabilities were proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, similar instance of 
fault on the part of VA.  He stated: "Since the patient's 
symptoms are purely subjective and not based on any other 
clinical evidence or findings, I do not believe that any 
malpractice nor lack of proper skill or care was involved in the 
initial treatment of this patient's right inguinal hernia."

VA treatment records show that in December 2005, the Veteran's 
main complaint was severe and recurrent pain in the right groin.  
The impression was trapped nerve in the mesh.  He had had two 
previous hernia surgeries, and was reluctant to undergo a third.  
On examination, he had a right inguinal mass, probably mesh, 
tender to palpation.  The diagnosis was recurrent abdominal pain, 
status post hernia repair with mesh.  

In March 2007, S. Bruns, M.D., evaluated the Veteran.  His 
impression was that the Veteran had right inguinal nerve 
entrapment status post herniorrhaphy, which had been chronic for 
him and fairly unresponsive to conservative management.

On a VA peripheral nerves examination in August 2008, examination 
disclosed a well-healed right groin incision.  There was no 
evidence of weakness or a bulge that would suggest a recurrence.  
There was altered sensation to pinprick below the incision as 
would be expected, but he had difficulty distinguishing sharp and 
dull down the anterior surface of his right thigh.  There was a 
loss of vibratory sensation in the same area.  The diagnosis was 
status postoperative right inguinal hernia repair with nerve 
entrapment syndrome involving fibers of the right anterior 
femoral cutaneous nerve.  The examiner opined that the nerve 
entrapment occurred at the time of the surgery in the VA hospital 
in 1991, but that there was no lack of care exercised.  He 
further concluded that there was no carelessness, negligence, or 
lack of proper skill or error in judgment.  He stated that very 
experienced surgeons could have this same event occur to a 
patient due to variation in anatomy, so he would state that the 
pain the Veteran was experiencing was likely to have occurred as 
a result of the hernia repair. The pain likely occurred as a 
result of the hernia repair in the VA hospital, but was not due 
to negligence, lack of attention, or carelessness on the part of 
VA.  He noted that these events rarely happen.

As to additional disability being caused by the hernia surgery, 
in evaluating the above evidence the Board finds that the 
preponderance of the evidence establishes that the Veteran has 
nerve entrapment, causing pain in the inguinal region and in the 
right leg, resulting from hernia repair surgery.  Further, it is 
at least as likely as not that this resulted from the August 1991 
surgery, as there were numerous complaints of inguinal pain 
between that surgery and the April 2000 surgery. 

As to negligence, the Board finds that the preponderance of the 
evidence is against a finding that the additional disability was 
due to negligence or other instance of fault by VA.  In this 
regard, the question of fault is a medical determination, and the 
Veteran is not competent to provide an opinion as to that matter.  
There is no medical evidence of VA fault, or any medical opinion 
that concludes that VA fault was involved.  In contrast, VA 
examinations in May 2005 and August 2008 specifically found that 
there was no VA fault involved.

As to an event that was not reasonably foreseeable, the Board 
notes that even without VA fault, compensation may still be 
granted if the event was not reasonably foreseeable.  In this 
regard, the VA medical records show that the Veteran signed a 
consent form on July 31, 1991, which simply noted that the 
"nature and purpose of the operation or procedure, possible 
alternative methods of treatment, the risks involved, and the 
possibility of complications have been fully explained to me," 
and that he understood the procedure to be repair of right 
inguinal hernia.  There is no detailed information provided by 
the terms of the notice.  38 C.F.R. § 17.32(c).  Moreover, not 
only are the VA treatment records negative for any note 
indicating that the Veteran was informed that a possible 
consequence of his surgery was nerve entrapment but the claimant 
in writings to VA stated that he was never provided with this 
information.  

As noted above, whether the proximate cause of a veteran's 
additional disability or death was an event not reasonably 
foreseeable is in each claim to be determined based on what a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures.  38 C.F.R. § 
3.361(d)(2).  Without specific medical evidence to the contrary, 
the Board finds that a notice of the risks of surgery cannot 
reasonably be presumed to have included the risk of developing 
additional disability involving the groin, back, and/or legs most 
recently diagnosed as nerve entrapment syndrome involving fibers 
of the right anterior femoral cutaneous nerve particularly as the 
outcome was described as rare, despite the August 2008 VA 
examiner stating that "very experienced surgeons can have this 
same event occur to a patient due to variation in anatomy . . ." 

When, after consideration of all of the lay and medical evidence 
of record, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of a matter, the Veteran is entitled to the 
benefit of the doubt in resolving such issue.  38 U.S.C.A. § 5107 
(West 2002).  In view of the above factors, the Board finds that 
the evidence of additional disability involving the groin, back, 
and/or legs most recently diagnosed as nerve entrapment syndrome 
involving fibers of the right anterior femoral cutaneous nerve, 
which was not a foreseeable consequence of his hernia surgery, is 
in relative equipoise.  Applying the benefit-of-the-doubt rule, 
compensation, pursuant to 38 U.S.C.A. § 1151, is warranted for 
additional disability involving the groin, back, and/or legs most 
recently diagnosed as nerve entrapment syndrome involving fibers 
of the right anterior femoral cutaneous nerve, an unforeseeable 
consequence of VA surgery.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional disability 
involving the groin, back, and/or legs most recently diagnosed as 
nerve entrapment syndrome involving fibers of the right anterior 
femoral cutaneous nerve resulting from a VA hospitalization from 
July 29, 1991, to August 6, 1991, is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


